DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-25 are pending. Claims 26-30 were cancelled. 
Applicant’s election of Group I, claims 1-20, and species Aspergillus pseudoterreus, SEQ ID NO: 7, 6, 2, 12, and 15 in the reply filed on 10/13/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 4 and 21-25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group/species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on10/13/2022.
Claims 1-3 and 5-20 are examined herein.

Priority
The instant application claims domestic priority to U.S. Application No. 63/039,241 filed on 6/15/2020.
Claim Objections
Claim 1 is objected to because of the following informality: “encoding aconitic acid exporter (aexA)” (line 2). Correction to “encoding an aconitic acid exporter (aexA)” is recommended.
Claim 12 is objected to because of the following informality: “The isolated recombinant Aspergillus fungus of any one of claim 1.”  Correction to “The isolated recombinant Aspergillus fungus of claim 1” is recommended.
Claim 15 is objected to because of the following informality: “wherein the nucleic acid molecule encoding 3-HPDH comprises: […] encodes a 3-HPDH protein comprising at least 80% sequence identity to SEQ ID NO: 19.” Correction to “wherein the nucleic acid molecule encoding 3-HPDH comprises at least 80% sequence identity to SEQ ID NO: 18 or 20, and/or encodes…” is recommended.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3 and 5-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventors, at the time the application was filed, had possession of the claimed invention.	
	Applicant identified a single species of aconitic acid exporter with the demonstrated function of aconitic acid export. Namely, g8846, from Aspergillus pseudoterreus (Example 3, line 10, page 63 of the specification), encoded by SEQ ID NO: 1 (line 15, page 36). SEQ ID NO: 3-5 represent the protein sequences of putative aconitic acid exporters for Aspergillus terreus, A. arachidicola, and A. avenaceus. Fig. 5 illustrates a protein sequence alignment of g8846 from Aspergillus pseudoterreus to the NCBI protein database. However, the putative aconitic acid exporters do not have the demonstrated function of aconitic acid export, excluding the query sequence. Therefore, no structure-function correlation can be inferred from the alignments shown in Fig. 5.. No examples are provided in the specification of an aconitic acid exporter with less than 100% identity to SEQ ID NO: 1 for which the claimed function (aconitic acid export) is demonstrated.  The specification (lines 22-23, page 26) and claim 8 recite an aconitic acid exporter with at least 60% nucleic acid identity to SEQ ID NO: 1. However, no regions of conserved homology necessary for the function of aconitic acid export are disclosed for the protein encoded by SEQ ID NO: 1. Applicant did not disclose sufficient species of aconitic exporter with demonstrated function to sufficiently describe an entire genus of aconitic acid exporters in recombinant Aspergillus spp.  Since this is the only known species of aconitic acid exporter, it is unknown and unpredictable whether the species of fungal aconitic acid exporter are vastly diverse.
	At the time of filing, no species of fungal aconitic acid exporter were known in the art. The structure-function correlation between the activity of aconitic acid export and the structure of the aconitic acid exporter is unknown in the art. The aconitic acid exporter was identified as a Major Facilitator Superfamily (MFS) transporter (Example 2, line 23, page 62). However, the structure-function correlations of MFS transporters in general is not well-understood, as taught by Quistgaard et al. (Nature Reviews Molecular Cellular Biology, Vol. 17, 2016, pages 123–132): “Although shared structural and mechanistic principles can be recognized for the MFS superfamily, there is also considerable variation between individual MFS families and, to some extent, even within families” (Conclusion, page 131). No structure-function correlation is described within the specification for the aconitic acid exporter.
	Therefore, as only one species of aconitic exporter (g8846), SEQ ID NO:1, is disclosed in the specification, no structure-function correlation for aconitic exporters is disclosed in the specification, and structure-function correlations of MFS transporters are widely diverse, as taught by Quistgaard, the claimed invention lacks support for a genus of aconitic acid exporters of Aspergillus spp.  
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CANDICE LEE SWIFT whose telephone number is (571)272-0177. The examiner can normally be reached M-F 8:00 AM-4:30 PM (Eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise Humphrey can be reached on (571)272-5543. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LOUISE W HUMPHREY/Supervisory Patent Examiner, Art Unit 1657                                                                                                                                                                                                        
/CANDICE LEE SWIFT/Examiner, Art Unit 1657